Citation Nr: 1203775	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus.

3. Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder impingement syndrome from January 1, 2007 to October 27, 2007.

4. Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder impingement syndrome from October 27, 2007 onward.

5. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

6. Entitlement to an initial rating in excess of 10 percent for service-connected patellorfemoral syndrome of the right knee. 

7. Entitlement to an initial rating in excess of 10 percent for service-connected cardiogenic syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 2006.  He is a veteran of the Global War on Terrorism and has received the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a March 2011 rating decision issued by the Atlanta, Georgia VARO.  

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence consisting of a July 2011 letter from Dr. MWF.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider this evidence in rendering its decision.

With respect to the left shoulder claim, the March 2007 rating decision granted service connection for left shoulder impingement syndrome and assigned an initial 10 percent rating, effective January 1, 2007.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While his appeal was pending, a December 2008 rating decision assigned a 20 percent evaluation, effective October 27, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board observes that, at the time of his hearing, the Veteran had not filed a substantive appeal with regard to the low back and pes planus claims.  However, the Board notes that the VLJ took testimony on these issues.  Further, the hearing transcript places the testimony as occurring after the statement of the case, which would constitute a timely substantive appeal, and the Veteran indicated intent to file a substantive appeal.  Therefore, as the claims have been treated by VA as timely appealed, the Board determines that the Board has jurisdiction to adjudicate the increased rating claim for service-connected bilateral pes planus and service connection claim for a low back disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The increased and initial rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, lumbar spine strain is etiologically due to service-connected bilateral pes planus.
CONCLUSION OF LAW

Lumbar spine strain is proximately due to service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for lumbar spine strain is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  

The Veteran contends that he developed a low back disorder as a result of his service-connected bilateral pes planus.  Therefore, he contends that he is entitled to service connection for a low back disorder on a secondary basis.  The Board observes that the record also demonstrates that the Veteran was seen for complaints of back pain twice during military service; nevertheless, as the Board herein finds the evidence sufficient to grant the claim on a secondary basis, the Board will not further address service connection on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Initially, the Board observes that service connection is in effect for bilateral pes planus and that the medical evidence reflects a current disability of lumbar spine strain, as confirmed by the March 2011 VA examiner.  The Board notes that other VA and private treatment records, including the October 2010 VA examination report, state that the Veteran has low back pain without a diagnosis of an associated disorder.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nevertheless, the Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the lumbar spine strain constitutes a currently diagnosed disability that may be service-connected.

Service treatment records show that bilateral pes planus developed during the Veteran's military service and the disability has continued to the present.  Therefore, the claim turns on whether there is an etiological relationship between the service-connected bilateral pes planus and the lumbar spine strain.  

In this regard, the Board notes that there are conflicting medical opinions of record regarding whether the Veteran's current back disorder is associated with his service-connected bilateral pes planus.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

There are three opinions of record.  A May 2010 VA spine examiner diagnosed lumbar spine strain, and proffered in an addendum to that report that merely having pes planus would not necessarily cause low back pain.  He stated that some disorder in gait must be present that would result in an imbalance transferred to the spine.  The examiner then related that, in his opinion, no such imbalance was present, and therefore, that the low back disorder was not a result of the service-connected bilateral pes planus.  

In contrast, there are the opinions of a VA podiatrist from an October 2010 examination and a July 2011 opinion from Dr. MWF, the Veteran's treating physician.  The VA examiner opined that the Veteran's low back symptoms were at least as likely as not caused by the service-connected bilateral pes planus.  He stated that individuals who have pes planus typically develop low back pain, among other symptoms, secondary to lower limb compensatory changes.  

Dr. MWF stated that he was familiar with the Veteran's physical examination and had reviewed the medical history and his history during military service.  He then opined that the chronic low back pain experienced by the Veteran was more likely than not aggravated by the pes planus.  

Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's lumbar spine strain is at least as likely as not etiologically due to his service-connected bilateral pes planus.  In this regard, while each VA opinion is based on an examination of the Veteran and the claims file, the foundation for the negative opinion of the VA spine examiner is that the Veteran did not exhibit an imbalance due to alteration of gait.  However, the VA podiatrist specifically stated that the Veteran exhibited an antalgic gait, which undermines the rationale of the VA spine examiner's opinion.  Consequently, the Board concludes that the evidence in support of a relationship between the Veteran's service-connected bilateral pes planus and his lumbar spine strain is at least in equipoise.  Therefore, service connection for lumbar spine strain is granted.   See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert at 53.  


ORDER

Service connection for lumbar spine strain is granted.


REMAND

With respect to the initial and increased rating claims, the Board determines that a remand is necessary so that outstanding treatment records may be obtained and additional VA examinations scheduled.   In this regard, the Board notes that at his September 2011 hearing, the Veteran testified that he had received treatment for his service-connected cardiogenic syncope that week.  The record reflects that the Veteran receives treatment at the Atlanta VA medical center (VAMC) and that the most recent treatment record is dated in February 2010.  Thus, all VA treatment records from within the Atlanta VA facility dated from February 2010 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Also at the hearing, the Veteran testified that his service-connected right and left knee disabilities and left shoulder disability had grown worse since his most recent VA examinations for those disabilities in October 2007 and November 2007.  Additionally, the last VA examination of the Veteran's service-connected bilateral pes planus was in October 2010, and the Veteran has submitted two statements from Dr. MWF, dated in March 2011 and July 2011, that suggest that the disability had increased in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the rating claims must be remanded so that additional VA examinations may be performed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from the VAMC in Atlanta, Georgia, dated from February 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected orthopedic disabilities including

a. Left shoulder impingement
b. Patellofemoral syndrome of the left knee
c. Patellofemoral syndrome of the right knee

All necessary and appropriate tests should be performed for each disability, including, but not limited to range of motion measurements.  The examiner should also comment about additional functional limitation that occurs upon repetition due to pain, lack of endurance, incoordination, fatigue, and weakness.  

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

3. Schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's service-connected cardiogenic syncope.  All necessary and appropriate tests should be performed for each disability, and the results documented.

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

4. Schedule the Veteran for a VA podiatry examination to assess the current nature and severity of the Veteran's service-connected bilateral pes planus.  All necessary and appropriate tests should be performed.  The examiner should comment on whether the service-connected disability is moderate, severe, or pronounced in presentation and whether there is evidence of marked deformity, tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles on manipulation or pain on manipulation or use, indication of swelling on use, or characteristic callosities. 

To the extent possible, the examiner should identify what symptoms are due to the bilateral pes planus and what symptoms are due to bilateral plantar fasciitis.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.  A rationale for any opinion advanced should be provided.  

5. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated, to include all evidence received since the September 2008 and September 2011 supplemental statements of the case.  If any claim is not resolved to the Veteran's satisfaction, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


